

116 HR 3990 IH: Operation Stonegarden Authorization Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3990IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Guest introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to authorize the Operation Stonegarden grant program,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Operation Stonegarden Authorization Act. 2.Operation Stonegarden (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
				
					2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency— (1)shall be located in—
 (A)a State bordering Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)shall be involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a U.S. Border Patrol sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for— (1)equipment, including maintenance and sustainment costs;
 (2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;
 (3)any activity permitted for Operation Stonegarden under the Department of Homeland Security’s most recent Homeland Security Grant Program Notice of Funding Opportunity; and
 (4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.
 (e)ReportFor each of the fiscal years 2020 through 2024, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains information on the expenditure of grants made under this section by each grant recipient.
 (f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of the fiscal years 2020 through 2024 for grants under this section..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:
				
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and Tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
				
					
						Sec. 2009. Operation Stonegarden..
			